Citation Nr: 1037345	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 13, 2004, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack





INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision in which the RO granted service 
connection for PTSD and assigned an initial rating of 50 percent, 
effective November 23, 2004.  In a November 2005 rating decision, 
the RO granted an earlier effective date for service connection 
of October 13, 2004, the date of the Veteran's claim for service 
connection.  In May 2006, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned in the 
November 2005 decision.  A statement of the case (SOC) was issued 
in October 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2006.

In his substantive appeal, the Veteran requested a video 
conference hearing before a Veterans Law Judge.  However, in 
correspondence received in January 2008, the Veteran cancelled 
his hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a February 2000 rating decision, the RO denied service 
connection for PTSD; although notified of the denial in a 
February 2000 letter, the Veteran did not initiate an appeal.  

3.  On October 13, 2004, the RO received the Veteran's petition 
to reopen his previously denied claim for service connection for 
PTSD.

4.  The claims file includes no statement or communication from 
the Veteran, prior to October 13, 2004, that constitutes a 
pending claim for service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than October 13, 2004, 
for the award of service connection for PTSD is without legal 
merit.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In the present appeal, the October 2006 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of compensation.  
The October 2006 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim on 
appeal.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the Veteran.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  For reopened claims, the effective date is also 
generally the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The Veteran filed an original claim for service connection for 
PTSD in December 1999, and the RO denied the claim in a February 
2000 rating decision.  A February 2000 letter notified the 
Veteran of the RO's denial.  Although that letter refers to an 
enclosed VA Form 4107, and indicates that such VA Form 4107 
explained the Veteran's rights to appeal, no such VA Form 4107 is 
associated with the claims file.

The Board notes, however, that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, VA adjudicators are presumed to have properly 
discharged their official duties.  The presumption of regularity 
is not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by a veteran, 
without more, do not constitute the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption of 
regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 
62, 64 (1992).  

Therefore, in this case, despite the fact that a VA Form 4107 is 
not associated with the claims file, VA is presumed to have 
included such form with the notice letter and rating decision 
sent to the Veteran in February 2000.  It is significant to note 
that the Veteran has not asserted that the form explaining his 
rights to appeal the February 2000 rating decision was not 
included with the February 2000 notice letter and rating 
decision.  Thus, the Board finds that the presumption that the RO 
included a VA Form 4107 with the notice letter and rating 
decision sent to the Veteran in February 2000 regarding the 
denial of his claim for service connection for PTSD has not been 
rebutted, and that the Veteran was properly notified of his 
appellate rights.

Although notified of the disallowance and of his appellate 
rights, the Veteran did not initiate an appeal.  

Following the February 2000 denial of service connection for 
PTSD, the Veteran filed a request to reopen his previously denied 
claim for service connection for PTSD on October 13, 2004.  In a 
March 2005 rating decision, the RO awarded service connection for 
PTSD, assigning an effective date of November 23, 2004.  In a 
November 2005 rating decision, the RO awarded an earlier 
effective date for service connection for PTSD of October 13, 
2004 (the date of receipt of the claim for service connection).  
On these facts, the Board finds that no earlier effective date is 
assignable.

As reflected in statements accompanying the Veteran's November 
2006 substantive appeal, the Veteran and his representative argue 
that the Veteran is entitled to an earlier effective date for the 
benefits awarded because, despite the denial of his claim for 
service connection for PTSD in February 2000, he met the criteria 
for service connection for PTSD at that time, and that that 
diagnosis was confirmed by subsequent medical evidence.  The 
Veteran and his representative further argue that, had VA 
provided a psychiatric examination of the Veteran following his 
December 1999 claim for benefits and prior to the February 2000 
rating decision, such benefits would have been granted.

Notwithstanding the above-noted assertions, the Board emphasizes 
that the assignment of an effective date for an award of 
compensation is based, in large part, on the existence of a 
pending claim for the benefit sought.  As indicated above, the 
earlier, December 1999 claim for service connection for PTSD was 
finally resolved by the RO's February 2000 disallowance of that 
claim (and, hence, cannot provide a basis for a grant of the 
benefits ultimately awarded in connection with a reopened claim 
for that benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a), 20.1103.  Given the finality of the RO's February 
2000 disallowance, an effective date prior to that date is 
legally precluded.

While the finality of the February 2000 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has been 
raised here.  A CUE claim requires some degree of specificity not 
only as to what the alleged error is, but-unless it is the kind 
of error that, if true, would constitute CUE on its face-
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  See 
Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, 
the arguments of the Veteran and his representative do not 
actually allege CUE, much less, reflect the type of specificity 
need to sufficiently raise such a claim.

In short, following February 2000 rating decision, the claims 
file includes no statement or communication from the Veteran, 
prior to October 13, 2004, that constitutes a pending claim for 
service connection for PTSD, pursuant to which the benefit 
ultimately awarded could have been granted.  

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for PTSD earlier than October 13, 2004, is assignable, 
the claim for an earlier effective date must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An effective date earlier than October 13, 2004, for the award of 
service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


